Conviction is for murder; punishment assessed at confinement in the penitentiary for five years.
We find no statement of facts accompanying the record, and no bills of exception are brought forward complaining of matters occurring during the trial, save some exceptions to the refusal of certain special charges. It is impossible for this court to determine whether a special charge was pertinent to any issue in the case in the absence of a statement of facts. Therefore, their refusal can not be reviewed, although exceptions to the failure to give them was noted upon the charges.
What has been said with reference to the refusal of special charges applies with equal force to the objections urged against the instructions given the jury.
No errors of a fundamental character appear from the record.
The judgment is affirmed.
Affirmed.